 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       CARLA SEKULA,                                   No. 1:17-cv-00460-DAD-JLT
12                       Plaintiff,
13            v.                                         ORDER ENTERING JUDGMENT IN FAVOR
                                                         OF PLAINTIFF CARLA SEKULA AND
14       FCA US LLC,                                     AGAINST DEFENDANT FCA US LLC
15                       Defendant.                      (Doc. No. 79)
16

17           A jury trial was scheduled to commence in this action on February 26, 2019, however,

18   that date was vacated on February 25, 2019 after the parties informed the court that they had

19   reached a settlement. (Doc. No. 78.) On February 26, 2019, plaintiff Carla Sekula filed

20   defendant FCA US LLC’s offer of judgment pursuant to Federal Rule of Civil Procedure 68(a).

21   (Doc. No. 79.) That filing also contained plaintiff’s notice of acceptance of defendant’s offer of

22   judgement. (See id. at 4.) The offer of judgment allows judgment to be entered against defendant

23   and in favor of plaintiff in the amount of $142,000.00 and is intended to “resolve and dismiss

24   with prejudice all claims asserted, or [that] could have been asserted, by Plaintiff against FCA US

25   in the above-captioned matter.”1 (Id. at 2.) The offer of judgment is dated February 21, 2019.

26
27   1
       As per the offer of judgment, the parties agree that plaintiff is also entitled to a “sum equal to
     the aggregate amount of costs and expenses, including attorneys’ fees . . ., to be determined by
28   the court if the parties cannot agree.” (Doc. No. 79 at 2.)
                                                        1
 1   (Id. at 3.) On February 25, 2019, plaintiff signed and accepted the offer of judgment. (Id. at 4.)

 2          Rule 68(a) states, in relevant part:

 3                  At least 14 days before the date set for trial, a party defending against
                    a claim may serve on an opposing party an offer to allow judgment
 4                  on specified terms, with the costs then accrued. If, within 14 days
                    after being served, the opposing party serves written notice accepting
 5                  the offer, either party may then file the offer and notice of acceptance,
                    plus proof of service. The clerk must then enter judgment.
 6

 7   It is widely accepted that “[t]he [Rule 68] offer, once made, is non-negotiable; it is either

 8   accepted, in which case it is automatically entered by the clerk of court, or rejected, in which case

 9   it stands as the marker by which the plaintiff’s results are ultimately measured.” Nusom v. Comh

10   Woodburn, Inc., 122 F.3d 830, 834 (9th Cir. 1997).

11          In this matter, the Rule 68 offer was made only five days prior to the scheduled jury trial

12   date. However, the parties have filed a stipulation, wherein they “agree[] to waive the required

13   fourteen (14) day service period” under Rule 68. (Doc. No. 82 at 2.) Plaintiff accepted the offer

14   of judgment within fourteen days of receiving it. Finally, plaintiff has since filed the offer and

15   notice of acceptance as well as a proof of service with the court. (See Doc. No. 79.)

16          Accordingly, because the procedural requirements of Rule 68 have been met or waived:

17          1)      The Clerk of the Court is directed to enter judgment in favor of plaintiff Carla

18                  Sekula and against defendant FCA US LLC in the amount of $142,000; and

19          2)      The Clerk of the Court is directed to close this case.

20   IT IS SO ORDERED.
21
        Dated:     March 8, 2019
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                        2
